Name: Regulation (EC) No 1726/2003 of the European Parliament and of the Council of 22 July 2003 amending Regulation (EC) No 417/2002 on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankers
 Type: Regulation
 Subject Matter: environmental policy;  maritime and inland waterway transport;  technology and technical regulations;  deterioration of the environment;  United Nations;  international affairs
 Date Published: nan

 Avis juridique important|32003R1726Regulation (EC) No 1726/2003 of the European Parliament and of the Council of 22 July 2003 amending Regulation (EC) No 417/2002 on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankers Official Journal L 249 , 01/10/2003 P. 0001 - 0004Regulation (EC) No 1726/2003 of the European Parliament and of the Councilof 22 July 2003amending Regulation (EC) No 417/2002 on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankersTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 80(2) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Economic and Social Committee(2),Having consulted the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Regulation (EC) No 417/2002(4) establishes an accelerated phasing-in scheme for the application of the double-hull or equivalent design requirements of the Marpol 73/78 Convention to single-hull oil tankers, to reduce the risk of accidental oil pollution in European waters.(2) The Commission and the Member States should make every effort to ensure that rules similar to those contained in this Regulation amending Regulation (EC) No 417/2002 can be established in 2003 at a worldwide level, through an amendment of the Marpol Convention. Both the Council and the Commission welcome the willingness of the International Maritime Organisation (IMO) to hold an additional meeting of the Marine Environment Protection Committee (MEPC) in December 2003 to facilitate an international solution regarding the accelerated phasing-out of single-hull oil tankers and the introduction, in the short term, of a ban on single-hull oil tankers carrying heavy grades of oil.(3) The Community is seriously concerned that the age limits for the operation of single-hull oil tankers in Regulation (EC) No 417/2002 are not sufficiently stringent. Particularly in the wake of the shipwreck of the category 1 single-hull oil tanker "Prestige" of the same age as "Erika" (26 years) those age limits should be further lowered.(4) The communication from the Commission to the European Parliament and to the Council on the safety of the seaborne oil trade proposed age limits of 23, 28 and 25 to 30 years respectively for three categories of single-hull oil tankers, and the final end-dates of 2005, 2010 and 2015 respectively, for such tankers. The initial proposal from the Commission provided that the regulation should apply to oil tankers from 600 tonnes deadweight and above. The limits eventually included in Regulation (EC) No 417/2002 were, following negotiations, less stringent on all accounts.(5) The communication from the Commission to the European Parliament and to the Council on improving safety at sea in response to the "Prestige" incident stated that the Commission intended to propose a regulation prohibiting the transport of heavy fuel oil in single-hulled tankers bound for or leaving ports in the Member States.(6) The Council conclusions of 6 December 2002 invited the Commission to present as a matter of urgency a proposal concerning an accelerated phasing-out of single-hull tankers and incorporating the condition assessment scheme for tankers, regardless of the design, from the age of 15 years. The Council further agreed that heavy grades of oil should only be transported in double-hull oil tankers.(7) The accelerated phasing-out of single-hull vessels will lead to a significant increase in the number of vessels for scrapping, and an effort should be made to ensure that scrap vessels are processed in a way which is safe for human beings and the environment.(8) The condition assessment scheme is designed to detect structural weaknesses in ageing oil tankers and should therefore, from 2005, apply to all oil tankers above the age of 15 years.(9) The European Parliament in its resolution on the Prestige oil tanker disaster off the coast of Galicia of 21 November 2002 called for stronger measures that can enter into force more rapidly, and stated that this new disaster has again underlined the need for effective action at international and EU level in order significantly to improve maritime safety.(10) The Commission should be given a mandate by the Council and the Member States to enable it to negotiate the adoption of the provisions of this Regulation in the IMO.(11) As the rapidly increasing volume of oil transported through the Baltic Sea poses a threat to the marine environment, especially during the winter season, oil tankers entering or leaving a port or an offshore terminal or anchoring in an area under the jurisdiction of a Member State in that region should have ice-strengthening of the ship's structure and propulsion machinery which meets the requirements of the administration of the Member State when the ice conditions require the use of an ice-strengthened vessel.(12) It is essential to persuade third countries, particularly candidate countries and countries which are neighbours of the EU, to undertake to stop the use of single-hull oil tankers.(13) Freight or container ships often contain heavy fuel oil (HFO) as engine fuel in their bunkers, the quantity of which may considerably exceed the cargoes of smaller oil tankers. The Commission should submit a proposal to the European Parliament and the Council as soon as possible in order to ensure that for new ships bunker oil for engine fuel purposes is also stored in safe, double-walled tanks.(14) European shipyards have the necessary know-how to build double-hulled tankers. The Commission and the Member States should accordingly strive to ensure, by means of the appropriate instruments and programmes, that the increased demand for safe double-hulled tankers resulting from this Regulation has a positive impact on the Community's shipbuilding industry.(15) Regulation (EC) No 417/2002 should be amended accordingly,HAVE ADOPTED THIS REGULATION:Article 1Regulation (EC) No 417/2002 is hereby amended as follows:1. In Article 1, the following shall be added:", and to ban the transport to or from ports of the Member States of heavy grades of oil in single-hull oil tankers."2. In Article 2, paragraph 1 shall be replaced by the following:"1. This Regulation shall apply to oil tankers of 5000 tonnes deadweight and above:- entering or leaving a port or offshore terminal or anchoring in an area under the jurisdiction of a Member State, irrespective of their flag, or- flying the flag of a Member State.For the purpose of Article 4(3), this Regulation shall apply to oil tankers of 600 tonnes deadweight and above."3. Article 3 shall be amended as follows:(a) point 10 shall be replaced by the following:"10. 'double-hull oil tanker' shall mean an oil tanker meeting the double-hull or equivalent design requirements of Regulation 13F of Annex I to Marpol 73/78. An oil tanker meeting the provisions of paragraph 1(c) of revised Regulation 13G of Annex I to Marpol 73/78 is also considered to be a double-hull oil tanker;"(b) the following point shall be added:"14. 'heavy grades of oil' shall mean:(a) crude oils with a density at 15 °C of over 900 kg/m3(5);(b) fuel oils with a density at 15 °C of over 900 kg/m3 or a kinematic viscosity at 50 °C of over 180 mm2/s(6);(c) bitumen and tar and emulsions thereof;"4. Article 4 shall be amended as follows:(a) in paragraph 1, points (a) and (b) shall be replaced by the following:"(a) for category 1 oil tankers:- 2003 for ships delivered in 1980 or earlier,- 2004 for ships delivered in 1981,- 2005 for ships delivered in 1982 or later;(b) for category 2 and 3 oil tankers:- 2003 for ships delivered in 1975 or earlier,- 2004 for ships delivered in 1976,- 2005 for ships delivered in 1977,- 2006 for ships delivered in 1978 and 1979,- 2007 for ships delivered in 1980 and 1981,- 2008 for ships delivered in 1982,- 2009 for ships delivered in 1983,- 2010 for ships delivered in 1984 or later;"(b) point (c) shall be deleted;(c) the following paragraph shall be inserted:"2. Notwithstanding paragraph 1, oil tankers of category 2 or 3 which are equipped only with double bottoms or double sides not used for the transport of oil and extending for the whole length of the cargo tank, or with double-hulled spaces not used for the transport of oil and extending for the whole length of the cargo tank, but which do not meet the conditions for exemption from the provisions of paragraph 1(c) of revised Regulation 13G of Annex I to Marpol 73/78, may continue to be operated after the date referred to in paragraph 1, but not beyond the anniversary of the date of delivery of the ship in the year 2015 or the date on which the ship reaches the age of 25 years from its date of delivery, whichever is the sooner."(d) the current paragraph 2 shall be replaced by the following:"3. No oil tanker carrying heavy grades of oil, irrespective of its flag, shall be allowed to enter or leave ports or offshore terminals or to anchor in areas under the jurisdiction of a Member State, unless such tanker is a double-hull oil tanker."(e) the following paragraphs shall be added:"4. Oil tankers operated exclusively in ports and inland navigation may be exempted from the obligation under paragraph 3 provided that they are duly certified under inland waterway legislation.5. Oil tankers with a deadweight of less than 5000 tonnes must comply with the provisions of paragraph 3 no later than the anniversary of the date of delivery of the ship in the year 2008.6. Until 21 October 2005 a Member State may, in cases where ice conditions require the use of an ice-strengthened vessel, allow ice-strengthened single-hull oil tankers, equipped with double bottoms not used for the transport of oil and extending over the entire length of the cargo tank, carrying heavy grades of oil, to enter or leave a port or offshore terminal or anchor in an area under the jurisdiction of that Member State, provided that the heavy grades of oil are transported only in the vessel's central tanks."5. Article 5 shall be replaced by the following:"Article 5Compliance with the condition assessment scheme for Category 2 and 3 shipsIrrespective of its flag, a single-hull oil tanker above 15 years of age shall not be allowed to enter or leave ports or offshore terminals or anchor in areas under the jurisdiction of a Member State beyond the anniversary of the date of delivery of the ship, in 2005 for category 2 and category 3 ships, unless it complies with the condition assessment scheme referred to in Article 6."6. Article 6 shall be replaced by the following:"Article 6Condition assessment schemeFor the purposes of Article 5, the condition assessment scheme adopted by MEPC Resolution 94 (46) of 27 April 2001, as amended, shall apply."7. In Article 8, the introductory phrase to paragraph 1 shall be replaced by the following:"1. By way of derogation from Articles 4, 5 and 7, the competent authority of a Member State may, subject to national provisions, allow, under exceptional circumstances, an individual ship to enter or leave a port or offshore terminal or anchor in an area under the jurisdiction of that Member State, when:"Article 2The Presidency of the Council, acting on behalf of the Member States, and the Commission shall jointly inform the IMO of the adoption of this Regulation, whereby reference shall be made to Article 211(3) of the United Nations Convention on the Law of the Sea.Article 3This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentG. Alemanno(1) Not yet published in the Official Journal.(2) OJ C 133, 6.6.2003, p. 97.(3) Opinion of the European Parliament of 4 June 2003 (not yet published in the Official Journal) and Council Decision of 22 July 2003.(4) OJ L 64, 7.3.2002, p. 1. Regulation as amended by Regulation (EC) No 2099/2002 (OJ L 324, 29.11.2002, p. 1).(5) Corresponding to an API grade of less than 25,7.(6) Corresponding to a kinematic viscosity of over 180 cSt.